DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/04/2021.
Claims 1, 3-8, 10-13 have been amended.
Claims 15-20 are cancelled.
Claims 1-14 are allowed.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closes prior art cited by the examiner is Maeda et al. (PG Pub. 2009/0,327,801 A1) [hereafter Maeda].  Maeda teaches detecting a failure of a storage device in a RAID system; storing restored data in the cache; and using the cached data to process a read request (Maeda, ¶ [0069]).  Maeda, nor any other prior arts cited by the examiner, fail to disclose “rebuilding the redundant storage device array by using the recovery cache, the rebuilding including: identifying one or more data blocks that are stored on the failed storage device, performing one or more searches of the recovery cache to detect whether any of the identified data blocks has already been recovered; if not all of the identified data blocks have been recovered 
	As per claim 6, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closes prior art cited by the examiner is Maeda et al. (PG Pub. 2009/0,327,801 A1) [hereafter Maeda].  Maeda teaches detecting a failure of a storage device in a RAID system; storing restored data in the cache; and using the cached data to process a read request (Maeda, ¶ [0069]).  Maeda, nor any other prior arts cited by the examiner, fail to disclose “wherein the I/O command includes a write command, and executing the I/O command includes: when a type-1 storage region is available in the redundant storage device array to receive a data block associated with the write command, storing the data block in the type-1 storage region, the type-1 storage region being a storage region that contains no blocks that need to be recovered; when a type-1 storage region is not available in the redundant storage device array to receive the data block and a type-2 storage region is available to receive the data block, storing the data block in the type-2 storage region, the type-2 storage region being a storage region that contains no blocks that have been recovered and stored in the recovery cache.”
	Claim 8 is a system claim corresponding to the method claim 1 and is allowed for the same reasons.
	Claim 13 is a system claim corresponding to the method claim 6 and is allowed for the same reasons.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,220,372 A1 discloses using a cache device in a system to determine the status of the RAID group after the failure to decide whether to send the I/O request to the storage device group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        August 13, 2021